DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-15) in the reply filed on 04/12/2022 is acknowledged.  Claims 16-20 are withdrawn.  Claims 1-15 are being examined herewith. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “around” is duplicated in lines 18 and 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lelli (US 5363863).
Regarding claim 1, Lelli discloses a lumbar-supporting back-bracing apparatus (Fig. 1, col. 3, lines 8-15), the apparatus comprising: a support portion 7a,  14 (portion of main frame 7a [ribs]; portion of main frame 7a [crossing structures]; rings 14 [upper and lower slots]; see annotated Fig. 1 below; col. 3, lines 19-33; col. 4, lines 3-16)

    PNG
    media_image1.png
    619
    807
    media_image1.png
    Greyscale

comprising: a plurality of posterior ribs 7a (see annotated Fig. 1 above showing two long sections of frame 7a) configured to abut and extend along a low back of a user (col. 3, lines 19-33), at least one rib of the plurality of posterior ribs comprising: a first upper slot 14 (col. 4, lines 4-16) disposed at a first upper side of the rib (see annotated Fig. 1) and a second upper slot 14 (annotated Fig. 1) disposed at a second upper side of the rib opposite the first upper side (annotated Fig. 1), and a first lower slot 14 disposed at a first lower side of the rib (annotated Fig. 1) and a second lower slot 14 disposed at a second lower side of the rib opposite the first lower side (annotated Fig. 1), a bracing web component 7a (portion between portion of frame 7a that are ribs) comprising a plurality of crossing structures 7a (annotated Fig. 1, portions of frame 7a that cross from one rib to the next; col. 3, lines 19-38), wherein each rib of the plurality of posterior ribs is physically coupled to an adjacent rib of the plurality of posterior ribs by at least one of the crossing structures (annotated Fig. 1); and a belt portion  3, 7b, 8, 4a, 15 (two lateral pieces 3, secondary frame 7b, protective envelope 8, straps 4a, fasteners 15; col. 3, lines 9-18; col. 4, lines 3-16; Fig. 1) comprising: an inner strap 3, 7b, 8, 15 (lateral pieces 3 are shaped like straps; see Fig. 1) coupled to the support portion (main frame 7a [part of support portion] fixed to protective envelope 8 [part of inner strap]; col. 3, lines 19-23; thus coupled togethr) and configured to wrap around a torso and a low back of the user (col. 1, lines 23-36) and thereby secure the apparatus around the torso of the user (col. 5, lines 7-9), an upper outer strap 4a (two portions 4a comprise upper outer strap 4a) configured to pass through the first and second upper slots 14 of the at least one rib of the plurality of posterior ribs (col. 4, lines 3-8) and wrap around around the inner strap (col. 4, lines 3-16, Fig. 1), the torso and the low back of the user (col. 4, lines 9-18), and a lower outer strap 4a (two portions 4a comprise lower outer strap 4a) configured to pass through the first and second lower slots 14 of the at least one rib of the plurality of posterior ribs (col. 4, lines 3-8) and wrap around around the inner strap (col. 4, lines 3-16, Fig. 1), the torso and the low back of the user (col. 4, lines 3-16, Fig. 1) .
Regarding claim 2, Lelli discloses the invention as described above and further discloses wherein the plurality of posterior ribs are rigid yet at least partially conformable to the low back of the user (col. 3, lines 29-33).
	Regarding claim 3, Lelli discloses the invention as described above and further discloses wherein each rib of the plurality of ribs is laterally spaced from an adjacent rib of the plurality of ribs by a same distance (see annotated Fig. 1 where a first rib is laterally spaced from an adjacent rib a distance and the adjacent rib is laterally spaced apart by the same distance from the first rib).
	Regarding claim 8, Lelli discloses the invention as described above and further discloses wherein the inner strap comprises a first end (see annotated Fig. 1 below with regard to claim 10 rejection) having a first fastener 6a (male piece 6a, col. 5, lines 10-17, Fig. 1) and a second end (see annotated Fig. 1 below with regard to claim 10 rejection) having a second fastener 6b (female piece 6b, col. 5, lines 10-17, Fig. 1), the first and second 3ends configured to overlap one another sufficiently (male piece introduced into female piece, col. 5, lines 10-16; thus there is overlap) that the first and second fasteners couple to one another (col. 5, lines 10-16)and thereby secure the inner strap around the torso of the user (col. 6, lines 17-34); col. 1, lines 33-36.
	Regarding claim 12, Lelli discloses the invention as described above and further discloses wherein the upper outer strap comprises a first end (see annotated Fig. 1 below with regard to claim 10 rejection) having a first fastener 6a (male piece 6a, col. 5, lines 10-17, Fig. 1) and a second end (see annotated Fig. 1 below with regard to claim 10 rejection) having a second fastener 6b (female piece 6b, col. 5, lines 10-17, Fig. 1), the first and second 3fastners fasteners of the upper outer strap  configured to respectively secure the first and second ends of the upper outer strap to one another (col. 5, lines 10-42) and/or to the inner strap.
	Regarding claim 14, Lelli discloses the invention as described above and further discloses wherein the lower outer strap comprises a first end (see annotated Fig. 1 below with regard to claim 10 rejection) having a first fastener 6a (male piece 6a, col. 5, lines 10-17, Fig. 1) and a second end (see annotated Fig. 1 below with regard to claim 10 rejection) having a second fastener 6b (female piece 6b, col. 5, lines 10-17, Fig. 1), the first and second 3fasteners faffffasteners of the lower outer strap being configured to respectively secure the first and second ends of the lower outer strap to one another (col. 5, lines 10-42) and/or to the inner strap.
	Regarding claim 15, Lelli discloses the invention as described above and further discloses wherein an external border of at least one of the inner strap, the upper outer strap 4a (see end of upper outer strap 4a in annotated Fig. 1 does not have stitching) and the lower outer strap does not comprise stitching (see end of lower outer strap 4a in annotated Fig. 1 does not have stitching).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Berkeley (US 4080962).
Regarding claim 4, Lelli discloses the invention as described above.
Lelli does not disclose wherein at least one rib of the plurality of ribs is laterally spaced from an adjacent rib of the plurality of ribs by a first distance and at least one other rib of the plurality of ribs is laterally spaced from an adjacent rib of the plurality of ribs by a second distance different from the first distance.
Berkeley teaches an analogous lumbar-supporting back-bracing apparatus  (Fig. 1, col. 3 lines 7-14) comprising an analogous upper outer strap 2 (thoracic band 2, col. 3, lines 7-14) and an analogous lower outer strap 4 (pelvic band, col. 3, lines 7-14) and analogous plurality of ribs 12, 14 (struts 12 and 14,  col. 3, lines 7-14; see  annotated Fig. 1 below) 

    PNG
    media_image2.png
    306
    551
    media_image2.png
    Greyscale


wherein at least one rib 10 of the plurality of ribs is laterally spaced from an adjacent rib 10 of the plurality of ribs by a first distance (annotated Fig. 1) and at least one other rib 14 of the plurality of ribs (annotated Fig. 1) is laterally spaced from an adjacent rib 10 of the plurality of ribs by a second distance (annotated Fig. 1) different from the first distance (annotated Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that at least one rib of the plurality of ribs of the lumbar-supporting back-bracing apparatus of Lelli is laterally spaced from an adjacent rib of the plurality of ribs by a first distance and at least one other rib of the plurality of ribs is laterally spaced from an adjacent rib of the plurality of ribs by a second distance different from the first distance, as taught by Berkeley in order to provide an improved lumbar-supporting back-bracing apparatus that resists rearward bending movement of patients (Berkeley, col. 3, lines 22-35)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Byrum (US 2004/0267293) and in further view of Dahl (US 2021/0113213).
Regarding claim 5, Lelli discloses the invention as described above.
Lelli does not disclose wherein at least one rib of the plurality of ribs comprises a first indicator disposed at one end of the rib and configured to indicate an orientation of the apparatus, the first indicator comprising an indicator layer disposed within the at least one rib of the plurality of ribs and exposed through a window in at least an outer layer of the at least one rib.
Byrum teaches an analogous belt 142 (gastric band 142, Fig. 9, [0041]) having an analogous rib 166, 178 (retention member 166, ribs 178, [0047]) wherein at least one rib of the plurality of ribs comprises a first indicator 180 (surface configuration shown as a recessed diamond shape may be included as a visual indicator, [0047]) disposed at one end of the rib (Fig. 9)and configured to indicate an orientation of the apparatus ([0047]), the first indicator comprising an indicator layer (recessed disposed within the at least one rib of the plurality of ribs (recessed diamond shape is an indicator layer disposed within retention member 166, 178 [rib], [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that at least one rib of the plurality of ribs of the lumbar-supporting back bracing apparatus of Lelli comprises a first indicator disposed at one end of the rib and configured to indicate an orientation of the apparatus, the first indicator comprising an indicator layer disposed within the at least one rib of the plurality of ribs, as taught by Byrum, in order to provide an improved lumbar-supporting back-bracing apparatus that has a visual indicator of proper placement (Byrum, [0047])
	Lelli in view of Byrum does not disclose the first indicator comprising an indicator layer exposed through a window in at least an outer layer of the at least one rib.
	Dahl teaches an analogous medical apparatus 1 (tourniquet 1) having an analogous first indicator 43a, 2 (printed dot indicia, head portion 2 [0143]), the analogous first indicator comprising an analogous indicator layer (printed dot indicia, [0143]) disposed within a surface 2 (Fig. 12b) and exposed through a window 42 in at least an outer layer 40 (pressure indicator element 40, [0143]) Fig. 12c, [0143]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first indicator comprising an indicator layer of the rib of the lumbar-supporting back-bracing apparatus of Elli in view of Byrum that is disposed within the at least one rib of the plurality of ribs is exposed through a window in at least an outer layer of the at least one rib, as taught by Dahl, in order to provide an improved lumbar-supporting back-bracing structure that informs the user (Dahl, [0143]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Breuil (US 2019/0021895).
Regarding claim 6, Lelli discloses the invention as described above.
Lelli does not disclose wherein each of the plurality of crossing structures of the bracing web component comprises an x-shaped structure configured to dampen vibrations in the apparatus, each x-shaped structure coupling one rib of the plurality of posterior ribs to an adjacent rib of the plurality of posterior ribs.
Breuil teaches an analogous lumbar-supporting back-bracing apparatus 21 (lumbar support belt 21, [0090]], Fig. 3) having an analogous plurality of ribs 31, 32 (first and second portions, 31, 32, [0089]) an analogous bracing structure 35, 36 (slender elements 35, 36, [0089]) wherein each of the plurality of crossing structures of the bracing web component comprises an x-shaped structure 35, 36 configured to dampen vibrations in the apparatus (capable of this intended use; 35, 36, cooperate together for closing the device, [0089]) each x-shaped structure coupling one rib of the plurality of posterior ribs to an adjacent rib of the plurality of posterior ribs (see Fig. 3 showing slender elements 35, 36 coupling first portion 35 [rib] to second portion 25 [another rib]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide each of the plurality of crossing structures of the bracing web component of the lumbar-supporting back-bracing apparatus of Lelli comprises an x-shaped structure configured to dampen vibrations in the apparatus, each x-shaped structure coupling one rib of the plurality of posterior ribs to an adjacent rib of the plurality of posterior ribs, as taught by Breuil, in order to provide an improved lumbar-supporting back-bracing apparatus that has ribs that cooperate together (Breuil, [0089]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Peterson (US 2955293) and in further view of Chen (US 2018/0160838).
Regarding claim 7, Lelli discloses the invention above and further discloses wherein at least the plurality of posterior ribs have a structure comprising rigid metallic stays (metallic reinforcement 7 comprises main frame 7a [ribs]; col. 3, lines 19-23, lines 29-33).
Lelli does not disclose wherein at least the plurality of posterior ribs have a bonded layered structure comprising rigid metallic stays sandwiched between an outer layer comprising polyurethane overinjected onto textile and an inner layer comprising a soft, absorbant material.
Peterson teaches a bonded layered structure 14, 15, 16 (top layer 14, filler 15, polyurethane layer 16; col. 2, lines 34-54, Fig. 8) comprising an analogous stay 25 (seam 25 forms a triangular stay, col. 3, line 52 to col. 4, line 2, Fig. 2) sandwiched between an outer layer 16 comprising polyurethane and an inner layer 14, 15 (top layer 14 formed by a cloth, filler 15, col. 2, lines 28-52) comprising a soft, absorbant material (filler 15 is absorbent, col. 2, lines 28-52).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the plurality of posterior ribs of the lumbar-supporting back-bracing apparatus of Lelli which comprise rigid metallic stays have a bonded layered structure comprising rigid metallic stays sandwiched between an outer layer comprising polyurethane and an inner layer comprising a soft, absorbant material, as taught by Peterson, in order to provide an improved lumbar-supporting back-bracing apparatus that prevents slipping of the apparatus (Peterson, claim 1, col. 1, lines 14-17).
Lelli in view of Peterson discloses the invention as described above.
Lelli in view of Peterson does not disclose polyurethane overinjected onto textile. 
Chen teaches polyurethane overinjected onto textile ([0087]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the polyurethane of the bonded layered structure of the lumbar-supporting back-bracing apparatus of Lelli in view of Peterson is overinjected onto textile, as taught by Peterson, in order to provide an improved lumbar-supporting  back bracing apparatus that includes thermally bonded layers of an integrated composite structure (Peterson [0087], abstract).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Hendricks (US 2011/0295169).
Regarding claim 9, Lelli discloses the invention as described above.
Lelli does not disclose wherein the first end of the inner strap comprises a first pocket or loop and the second end of the inner strap comprises a second pocket or loop, the first and second pockets or loops providing structure for the user to grasp while securing the inner strap around the torso.
Hendricks teaches an analogous lumbar-supporting back bracing apparatus 10 (spinal system 10, [0043]) having an analogous upper strap 106 (see annotated Fig. 1 below with regard to the rejection to claim 10, portion of closure strap 106, [0048]) an analogous lower strap 106 (see annotated Hendricks Fig. 1 below with regard to the rejection to claim 10, portion of closure strap 106) and an analogous inner strap 106 (portion of strap 106) that splits (annotated Hendricks Fig. 1 below with regard to claim 10 rejection) wherein the first end of the inner strap comprises a first pocket or loop 114 (strap connector element 114, [0050], see Fig. 1 where 114 includes a loop within which strap is inserted) and the second end of the inner strap comprises a second pocket or loop (D-ring 120, [0050]), the first and second pockets or loops providing structure for the user to grasp while securing the inner strap around the torso ([0050]; 114 and 120 capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first end of the inner strap of the lumbar-supporting back-bracing apparatus of Lelli comprises a first pocket or loop as taught by Hendricks and the second end of the inner strap of the lumbar-supporting back bracing apparatus of Lelli comprises a second pocket or loop, the first and second pockets or loops providing structure for the user to grasp while securing the inner strap around the torso, as taught by Hendricks, in order to provide an improved lumbar-supporting back-bracing apparatus that a patient can grasp (Hendricks, [0050])
Regarding claim 10, Lelli discloses the invention as described above and further discloses wherein the inner strap 7b (secondary frame 7b of  inner strap 3, 7b, 8, 15, see annotated Fig.1 below)

    PNG
    media_image3.png
    598
    871
    media_image3.png
    Greyscale

splits from a unitary piece  (secondary frame 7b is a unitary piece) adjacent to the first end (annotated Fig. 1 below) into an upper portion 15 configured to pass through the first and second upper slots 14 (annotated Fig. 1; col. 4, lines 3-16; fastener 15 is in ring 14 [slot], Figs. 1 and 3) of the at least one rib of the plurality of posterior ribs and a lower portion 15 (see annotated Fig. 1) configured to pass through the first and second lower slots of the at least one rib of the plurality of posterior ribs (see annotated Fig. 1 above; fastener 15 is in ring 14 [slot], Figs. 1 and 3). 
Lelli does not disclose the upper portion and the lower portion merging back into a unitary piece adjacent to the second end.
Hendricks teaches an analogous lumbar-supporting back bracing apparatus 10 (spinal system 10, [0043]) having an analogous upper strap 106 (see annotated Hendricks Fig. 1 below, portion of closure strap 106, [0048]) 

    PNG
    media_image4.png
    531
    867
    media_image4.png
    Greyscale


an analogous lower strap 106 (see annotated  Hendricks Fig. 1 above, portion of closure strap 106) and an analogous inner strap 106 (portion of strap 106) that splits (annotated Hendricks Fig. 1) from a unitary piece adjacent to the first end (annotated Fig. 1) into an analogous upper portion and an analogous lower portion (annotated Hendricks Fig. 1), the upper portion and the lower portion merging back into a unitary piece 99a (closure support member 99a, [0048]) adjacent to the second end (see annotated Hendricks Fig. 1 above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper portion and the lower portion of the inner strap of the lumbar-supporting back-bracing apparatus of Lelli, merge back into a unitary piece adjacent to the second end, as taught by Hendricks, in order to provide an improved lumbar-supporting back-bracing apparatus that affixes the ends of the inner strap (Hendricks, [0048]).
Regarding claim 11, Lelli in view of Hendricks discloses the invention as described above and further discloses the inner strap further splits from the unitary piece adjacent to the first end into a first central portion (see annotated Hendricks Fig. 1 above with regard to claim 10 rejection) configured to extend to and couple to a first adjacent side of the support portion 99b (side of closure support member 99b, annotated Hendricks Fig 1, [0048); and the upper portion, the lower portion and a second central portion (annotated Hendricks Fig. 1 above) merge back into the unitary piece adjacent to the second end (annotated Hendricks Fig. 1), the second central portion being configured to extend to and couple to a second adjacent side (annotated Hendricks Fig. 1) of the support portion 100a (stay 100a, [0049]annotated Hendricks Fig. 1)
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelli (US 5363863) in view of Polliack (US 2011/0034845) .
Regarding claim 13, Lelli discloses the invention as described above and further discloses wherein at least one of the upper outer strap 4a and the lower outer strap 4a is connected to at least a portion of the inner strap (col. 4, lines 8-16; Fig.1; connection via press-studs 16).
Lelli does not disclose wherein at least one of the upper outer strap and the lower outer strap is sewn to at least a portion of the inner strap.
Polliack teaches an analogous outer strap 30 (elongate flexible trap 30) and an analogous inner strap 14 (main body 14 has the general shape of a belt, [0023]) the outer strap is sewn to at least a portion of the inner strap ([0025]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide wherein at least one of the upper outer strap and the lower outer strap of the lumbar-supporting back-bracing apparatus of Lelli is sewn to at least a portion of the inner strap, as taught by Polliack, in order to provide an improved lumbar-supporting back-bracing apparatus that provides a permanent attachment between straps (Polliack, [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786